Citation Nr: 0637141	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  00-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to service connection for arthritis.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a dental disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

7.  Entitlement to service connection for a hiatal hernia.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1956 to March 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1999 and later 
by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).   

The claim for service-connection for a hiatal hernia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer is not moderately severe 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times a year.

2.  An eye condition was not present during service and did 
not develop as a result of any incident during service.

3.  Arthritis was not present during service, was not 
manifest within a year after service, and the veteran's 
current arthritis did not develop as a result of any incident 
during service.

4.  Service connection for a back disorder was previously 
denied by the RO in August 1977 on the basis that there was 
no record of treatment or trauma in service.  The veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.  The RO confirmed 
the denial in October 1980, but again the veteran did not 
perfect an appeal.

5.  Evidence received subsequent to the October 1980 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder.

6.  Service connection for a dental disorder was previously 
denied by the RO in April 1995 on the basis that the disorder 
was not secondary to a service-connected duodenal ulcer.  The 
veteran was notified in writing of the decision, but he did 
not initiate an appeal within the applicable time limit.   

7.  Evidence received subsequent to the April 1995 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a dental disorder.

8.  Service connection for an acquired psychiatric disorder 
was previously denied by the RO in April 1995 on the basis 
that the disorder was not secondary to a service-connected 
duodenal ulcer.  The veteran was notified in writing of the 
decision, but he did not initiate an appeal within the 
applicable time limit.   

9.  Evidence received subsequent to the April 1995 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7305 (2006).

2.  An eye condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Arthritis was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The August 1977 and October 1980 rating decisions that 
denied entitlement to service connection for a back disorder 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

5.  New and material evidence has not been presented to 
warrant reopening the claim for service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).

6.   The April 1995 rating decision that denied entitlement 
to service connection for a dental disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

7.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for a dental disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000).

8.  The April 1995 rating decision that denied entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2005).

9.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2001, July 2001 November 2004, March 2005 
and November 2005 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The Board also notes that the veteran has been 
informed through letters, rating decisions, and statements of 
the case, of the definition of new and material evidence, and 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denials.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In addition, the letters 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, he was 
afforded an adequate period of time to respond to the letter, 
and his case was subsequently readjudicated.  He has not 
complained of any prejudice as a result of the timing of the 
letter.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

I.  Entitlement To An Increased Rating For A Duodenal Ulcer,
 Currently Rated As 20 Percent Disabling.

The veteran contends that the RO made a mistake by failing to 
assign a rating higher than 20 percent for his duodenal 
ulcer.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7. 

An ulcer may be rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  A 20 percent rating is warranted if the ulcer is 
moderate in degree, with recurring episodes of severe 
symptoms two or three times per year averaging 10 days in 
duration, or continuous moderate manifestations.  A 
moderately severe ulcer manifested by symptoms less than 
"severe" but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year warrants a 40 percent rating.

The Board finds that the manifestations of the veteran's 
duodenal ulcer more nearly approximate the criteria for a 20 
percent evaluation rather than a higher 40 percent, 
evaluation. 38 C.F.R. § 4.7.  The most recent examination 
report reflects that the veteran's ulcer was no more than 
moderately symptomatic.  In this regard, the report of an 
"intestines" examination conducted by the VA in July 2005 
shows that the veteran reported having complaints of 
epigastric pain which was worse after meals and was 
aggravated by fried, spicy or greasy foods.  He said that 
occasionally he would taste acid in the back of his throat, 
but it did not choke him anymore.  He also reported that 
occasionally he had so much discomfort he could not tell if 
it was from his epigastric area or his heart.  On 
examination, most findings were normal.  His weight was 176.  
There was a well healed surgical scar which was non tender 
and caused no limitation of function.  There was epigastric 
tenderness, but no rebound, no guarding and no rigidity.  No 
organomegaly was appreciated.  In an addendum dated in July 
2005, the VA examiner noted that the veteran had peptic ulcer 
disease diagnosed while in service, and he had also developed 
gastroesophageal reflux disease.  He had a hiatal hernia, and 
was status post Neissen fundoplication for the same.  He 
currently had substernal discomfort.  The VA examiner further 
stated that multiple EGD's and biopsies indicated that he 
still had acute and chronic gastritis and still had symptoms 
of reflux.  

The Board notes that there is no evidence of anemia, or 
unexplained weight loss affecting his health.  None of the 
examiners indicated that any weight loss shown impaired his 
health, or was the result of ulcer symptoms.  A VA history 
and examination report dated in January 2005 shows that the 
veteran denied any weight loss or gain, and said that his 
appetite was good.  In the same report it was noted that the 
veteran reported he had some mild indigestion but no vomiting 
and no history of GI bleeding.  There is also no evidence of 
incapacitating episodes, let alone ones averaging ten days or 
more in duration at least four or more times a year.  A 
Magnolia regional Health Center record dated in December 2004 
reflects that the veteran had experienced only "very minimal 
symptoms" since 2001.   Accordingly, the Board concludes 
that the requirements for a rating in excess of 20 percent 
for a duodenal ulcer have not been met.

II.  Entitlement To Service Connection For An Eye Condition.

The veteran has reported that he believes that he has eye 
problems which began as a result of factors in service.  
Significantly, however, the veteran's service medical records 
do not reflect the presence of a chronic eye disorder.  The 
service medical treatment records do not contain any mention 
of any problems with his eyes.  Moreover, the report of a 
medical history (date illegible due to fire damage) given by 
the veteran for the purpose of his release from active duty 
shows that he denied having eye trouble.  The report of an 
examination conducted at that time shows that clinical 
evaluation of his eyes was normal, and vision was 20/20.  

The earliest medical records reflecting complaints of eye 
problems are from many years after separation from service.  
The records do not contain any basis for concluding that the 
eye problems are related to service.  The only competent 
medical opinion on this issue is contained in the report of a 
VA eye examination conducted in July 2005 which shows that 
examination revealed that there were no residuals of an eye 
injury.  The examiner stated that the veteran's cataracts 
were not caused or made worse by his military service, and 
that they were instead likely secondary to the natural aging 
process.  The examiner noted that the veteran's vision did 
not decrease until 2002.  In an addendum, the VA examiner 
noted that the claims file and additional medical records had 
been reviewed, and the additional information did not change 
the findings on the eye examination.  

Based on the foregoing evidence which provides no evidence of 
a link to service or service incurrence, the Board finds that 
an eye disorder was not present during service and did not 
develop as a result of any incident during service.  
Accordingly, the Board concludes that an eye disorder was not 
incurred in or aggravated by service.  




III.  Entitlement To Service Connection For Arthritis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records do not contain any 
references to a chronic joint problems or arthritis.  The 
report of a medical history given by the veteran for the 
purpose of his release from active duty reflects that he 
denied having arthritis or rheumatism.  The report of a 
medical examination conducted at that time shows that 
clinical evaluations of the upper extremities, lower 
extremities, feet, spine and other musculoskeletal features 
were all normal.  

There is also no evidence of arthritis within a year after 
separation from service.  The earliest medical records 
pertaining to the it are from many years after separation 
from service.  For example, a private medical record dated in 
October 1980 from Norman Garrison, M.D., reflects that the 
veteran had been seen for the previous nine months to 
alleviate pain from arthritis.  However, neither that record 
nor any other contains any medical opinion linking the 
current arthritis to service.

The Board has considered the veteran's contentions which are 
to the effect that his arthritis is related to service.  
Significantly, however, lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu, supra.  

The only competent evidence on this issue is contained in the 
report of an orthopedic examination conducted by the VA in 
August 2005 in which the examiner concluded that the veteran 
had arthritis which was mild and was occurring in both knees.  
The examiner stated, however, that it was less than 50 
percent likely that the arthritis was related to problems the 
veteran had while in service.  (The Board also notes that the 
examiner offered an opinion regarding arthritis of the spine 
which is discussed below in the context of the request to 
reopen a claim for service connection for a back disorder).  

Therefore, the Board finds that the preponderance of the 
evidence shows that arthritis was not present until many 
years after service, and is not related to his period of 
service.  Accordingly, the Board concludes that arthritis was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.

IV.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Back Disorder.

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a back disorder.

The appellant's claim for service connection for a disorder 
of the back was previously denied by the RO in August 1977 on 
the basis that the there was no evidence of treatment or 
trauma involving the back in service.  The veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.   The RO 
confirmed the denial of the claim in a decision of October 
1980.

The previously considered evidence included the veteran's 
service medical records which were negative for any 
references to a back problem.  The report of a medical 
examination conducted for the purpose of separation from 
service showed that clinical evaluation of the spine was 
normal.  

The previously considered evidence included a VA hospital 
summary dated in September 1976 which reflected that the 
veteran had a herniated nucleus pulposus at L4-5, left, with 
nervous system involvement.  It was noted that "This patient 
had low back pain for about 5-6 years."  

The evidence at the time of the confirmed decision in October 
1980 also included a radiology report dated in January 1962 
which reflects that the veteran's spine had a transitional 
type anomaly in the lumbosacral region.

The prior decisions are final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  A final rating or Board decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1980 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

The additional evidence which has been presented includes 
written statement made by the veteran which are to the effect 
that he developed a back disability in service.  These 
assertions are cumulative and redundant, essentially 
duplicating his assertions made at the time of the previous 
denial.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons such as the veteran are not competent 
to give a medical opinion as to diagnosis or causation.  
Therefore, the statements are not new and material evidence, 
and are insufficient to reopen the claim. See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

The other additional evidence which has been presented 
consists largely of post-service medical treatment records 
from many years after separation from service.  Those records 
do not contain a competent opinion relating the veteran's 
current back disorder to his active service.  The Board notes 
that it was already previously established that the veteran 
has a current back disability.  Therefore, additional records 
showing the presence of a current disability are not 
relevant.  

The additional evidence also includes the report of a medical 
examination conducted by the VA in July 2005 which reflects 
that the veteran gave a history of having injuries to the 
back in the army which resulted in lumbar pain due to lots of 
heavy lifting and carrying of loads on his back.  He reported 
having what he thought were discectomies of L4 and L5 in the 
1970's.  He also reported being on disability since the 
1970's secondary to his back.  Following examination, the 
diagnosis was degenerative arthritis of the lumbar spine.  
The examiner concluded that there was a 50 percent 
probability that the arthritis in the veteran's spine was 
secondary to the diskectomy he had secondary to problems he 
had in the service.

In evaluating the foregoing medical opinion, the Board notes 
that it does not address the deficiency which was present at 
the time of the original denial of the claim.  There is still 
no evidence that the veteran sustained an injury to the back 
in service.  Therefore, a medical opinion linking a current 
problem to such an injury in service is meaningless.  An 
opinion based on an innacurate history has essentially no 
probative value.  See Kightly v. Brown, 6 Vet.App. 200 
(1994).  

In summary, the evidence received subsequent to the prior 
denials is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder.  The additional 
evidence is not "new" and "material," as defined in 38 C.F.R. 
§ 3.156(a), and the veteran's claim for service connection 
for a back disorder is not reopened.

V.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Entitlement To Service Connection For A 
Dental Disorder.

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a dental disorder.  He asserts that acid reflux resulting 
from his service-connected duodenal ulcer has damaged his 
teeth.

The appellant's claim for service connection for a dental 
disorder was previously denied by the RO in April 1995 on the 
basis that the dental problems were not secondary to the 
service connected duodenal ulcer.  The veteran was notified 
in writing of the decision, but he did not initiate an appeal 
within the applicable time limit.   

The previously considered evidence included dental 
examination report in which it was noted that the veteran 
reported that he suffered no injury to his oral cavity during 
service, but gave a history of GI problems and sated that he 
wanted to have routine dental treatment done due to reflux 
gastric problems.  Following examination, it was stated that 
the veteran was in need of routine restorative dental work.  
There was no opinion that any of the dental problems resulted 
from the service connected duodenal ulcer.  

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.   The additional evidence which 
has been presented includes post-service medical treatment 
records but none of the records contain any medical opinion 
linking he veteran's dental problems with his service-
connected duodenal ulcer.  In summary, the evidence received 
subsequent to the April 1995 rating decision is cumulative 
and redundant, does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
dental disorder.  The additional evidence is not "new" and 
"material," as defined in 38 C.F.R. § 3.156(a), and the 
veteran's claim for service connection for a dental disorder 
on a secondary basis is not reopened.


VI.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Entitlement To Service Connection
 For An Acquired Psychiatric Disorder.

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a psychiatric disorder.  The appellant's claim for 
service connection for a psychiatric disorder was previously 
denied by the RO in April 1995 on the basis that the disorder 
was not secondary to his service-connected duodenal ulcer.  
The veteran was notified in writing of the decision, but he 
did not initiate an appeal within the applicable time limit.   

The previously considered evidence included the report of a 
psychiatric examination conducted by the VA in January 1995 
which shows that the examiner noted that the veteran claimed 
that his psychiatric disorder was secondary to his duodenal 
ulcer.  After examination, however, the diagnosis was anxiety 
disorder not otherwise specified (mild) reportedly 
precipitated in late 1970's by veteran's back problems and 
currently related to family stressors.    

The previously considered evidence also included the 
veteran's service medical records which were negative for any 
references to a psychiatric disorder. 

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  The additional evidence which 
has been presented consists largely of post-service medical 
treatment records from many years after separation from 
service.  Those records do not contain a competent opinion 
relating the veteran's current psychiatric disorder to his 
active service or to his service connected duodenal ulcer.  
Therefore, the Board finds that  the evidence received 
subsequent to the April 1995 rating decision is cumulative 
and redundant, does not bear directly and substantially upon 
the specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
injuries to the right knee.  The additional evidence is not 
"new" and "material," as defined in 38 C.F.R. § 3.156(a), and 
the veteran's claim for service connection for an acquired 
psychiatric disorder is not reopened.

ORDER

1.  An increased rating for a duodenal ulcer, currently rated 
as 20 percent disabling, is denied.

2.  Service connection for an eye condition is denied.

3.  Service connection for arthritis is denied.

4.  New and material evidence has not been presented to 
reopen a claim for service connection for a back disorder.  
The petition to reopen is denied.

5.  New and material evidence has not been presented to 
reopen a claim for service connection for a dental disorder.  
The petition to reopen is denied.

6.  New and material evidence has not been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  The petition to reopen is denied.


REMAND

The issues which were certified included whether new and 
material evidence had been presented to reopen a claim for 
service connection for a hiatal hernia.  The RO previously 
denied service connection for a hiatal hernia in a decision 
of March 1977.  The evidence of record at that time included 
the report of a VA medical examination conducted in January 
1977 which included an upper GI series which showed the 
presence of either a prominent esophageal ampulla or a very 
small sliding easily reducible esophageal hiatal hernia.  In 
a decision of March 1977, the RO denied service connection 
for that disorder on the basis that it was not incurred in or 
aggravated by service.  At that time, the RO had not granted 
service connection for any disabilities.  

Subsequently, in a rating decision of October 1978, the 
veteran established service connection for a chronic duodenal 
ulcer.  More recently, in a written statement dated in July 
1999, the veteran stated that his service connected duodenal 
ulcer had caused him to have a hiatal hernia.  Subsequently, 
in a decision of December 1999, the RO determined that the 
veteran had not presented new and material evidence to reopen 
a claim for service connection for a hiatal hernia.

The Board finds, however, that the current claim is separate 
and district from the previously denied claim.  The current 
claim is a claim for secondary service connection.  The prior 
decision in March 1977 only denied direct service connection, 
and did not consider a claim for secondary service 
connection.  In fact, the veteran did not even established 
service connection for any disability at that time of the 
prior March 1977 decision.  In light of the foregoing, the 
Board concludes that the current claim for secondary service 
connection for a hiatal hernia is not subject to the new and 
material evidence standard, and is not affected by the 
finality of the decision of March 1977.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any 
appropriate evidentiary development, and 
then consider the claim for secondary 
service connection for a hiatal hernia on 
a de novo basis without regard to the 
prior denial of direct service connection.

2.  If the benefit sought is not granted, 
the RO should issue an appropriate 
supplemental statement of the case and 
allow the veteran an appropriate period of 
time to respond.  Thereafter, the claim 
should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


